Citation Nr: 1048414	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  06-39 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for diabetes mellitus type II, 
with erectile dysfunction, evaluated as 20 percent disabling 
prior to August 20, 2007 and as 40 percent disabling from August 
20, 2007.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shabnam Keyvan





INTRODUCTION

The Veteran served on active duty from September 1968 to April 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  However, the Veteran currently resides in Jackson, 
Michigan.  Accordingly, the jurisdiction of his appeal remains 
with the RO in Detroit, Michigan.  

During the pendency of the Veteran's appeal, and specifically in 
a January 2008 rating decision, the RO in Detroit, Michigan 
increased the disability evaluation for the Veteran's service-
connected diabetes mellitus, type II, with erectile dysfunction 
from 20 percent to 40 percent, effective from August 20, 2007.  
As the Veteran has not been granted the maximum benefit permitted 
under the regulations, his claim remains on appeal.  AB v. Brown, 
6 Vet. App. 35 (1993).  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected for diabetes mellitus, type II, 
with erectile dysfunction is evaluated as 20 percent disabling 
prior to August 20, 2007 and as 40 percent disabling from August 
20, 2007.  The Veteran contends that his symptoms of diabetes 
mellitus are more severe than these disability ratings reflect.  
After a complete and thorough review of the claims folder, the 
Board determines that a remand of this increased rating claim is 
required to allow for further development of the record.  

Specifically, at a March 2006 VA examination, the Veteran 
reported that he was on several oral hypoglycemic agents, had 
recently started taking insulin six weeks prior for his diabetes, 
and followed a restricted diabetic diet.  He also reported that 
rarely experienced any hypoglycemic episodes and specifically 
denied any hospitalizations for diabetes, ketoacidosis or 
hypoglycemia.  He indicated that his diabetic control had been 
tenuous over the past six weeks and that he had missed numerous 
days at work either because he did not feel well or because his 
blood glucose being too high or too low.  

The Veteran was subsequently afforded another VA examination in 
August 2007, during which time he stated that his activities were 
restricted due to his diabetes and that his diabetic control was 
so tenuous he had to avoid strenuous occupational and 
recreational activities due to its adverse impact on his blood 
sugar levels.  He reported that his blood sugar was "quite 
labile" and could range anywhere between 65 to 300.  The 
examiner noted that the Veteran did have restrictions on his 
activities due to his diabetes mellitus type II, that he 
carefully monitored his activity level, and that he carried 
snacks with him when he was out in order to avoid hypoglycemic 
episodes.  

In the December 2010 Informal Hearing Presentation, the Veteran, 
through his representative, maintained that his diabetes mellitus 
had increased in severity since his last examination and 
requested a new medical examination.  In this regard, the Board 
observes that the Veteran's most recent VA examination in August 
2007 was over three years ago.  Generally, when a claimant 
asserts that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Therefore, under these circumstances, the Board 
finds that the Veteran should be afforded a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his diabetes mellitus, type II.  See also Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007).  

Furthermore, in a December 2006 Statement which was submitted 
alongside his substantive appeal, the Veteran specifically 
requested a personal hearing at a local VA office before a 
Decision Review Officer (DRO), prior to his claim being 
adjudicated by the Board.  The Veteran has not been provided with 
a hearing and the record does not reflect that he has withdrawn 
his request.  The failure to afford the Veteran a hearing would 
amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) 
(2010).  Thus, on remand, the Veteran should be afforded an 
opportunity to testify before a DRO at the RO, if he so desires.  
38 U.S.C.A. § 7107 (2010).  

Finally, the Veteran has intimated that he continues to receive 
active VA treatment for his diabetes mellitus on a regular basis.  
As this matter is being returned for further development, an 
effort should be made to obtain updated VA treatment records from 
August 2007 to the present pertaining to treatment the Veteran 
may have received for his diabetes mellitus, type II, that are 
not already on file.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency and must be 
obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and ask him whether he 
still wishes to testify before a DRO at 
his local regional office.  If so, 
schedule the Veteran for a hearing at his 
local VA office before a DRO in accordance 
with applicable procedures.  The Veteran 
and his representative should be provided 
with notice as to the time and place to 
report for said hearing.  

2.	Request records of relevant diabetic 
treatment that the Veteran may have 
received since August 2007 at all VA 
treatment facilities.  Copies of such 
records which are available should be 
associated with the claims folder.  

3.	Thereafter, schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected diabetes 
mellitus, type II, with erectile 
dysfunction.  The claims folder must be 
made available to the examiner in 
conjunction with the examination, and the 
examiner must note in the examination 
report that he/she had an opportunity to 
review the file.

All pertinent pathology associated with 
the Veteran's diabetes mellitus, type II, 
with erectile dysfunction should be noted 
in the examination report.  In particular, 
the examiner should discuss the presence 
or absence of episodes of ketoacidosis or 
hypoglycemic reactions, the frequency of 
hospitalizations or of visits to a 
diabetic care provider for these 
conditions, any complications associated 
with the diabetes, weight loss, and loss 
of strength.  A rationale for all opinions 
expressed must be provided.  

4.	Following completion of the above, 
re-adjudicate the issue of entitlement to 
an increased rating for diabetes mellitus 
type II, with erectile dysfunction, 
evaluated as 20 percent disabling prior to 
August 20, 2007 and as 40 percent 
disabling from August 20, 2007.  If the 
decision remains in any way adverse to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to this issue as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


